Citation Nr: 1608656	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 31, 2012 for the grant of service connection for psychotic disorder, not otherwise specified, with substance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1990.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran provided testimony at a September 2014 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding was not produced due to technical difficulties.  In October 2014, the Board sent the Veteran a letter advising him of this fact and offering him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2015), or having the Board decide his case on the evidence of record.  The Veteran responded by requesting a videoconference hearing before a VLJ.  In January 2015, the Board remanded the appeal in order to comply with the Veteran's request; however, it appears that a hearing has not yet been scheduled.  Thus, a remand is required in order to schedule the Veteran for a videoconference hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice should be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

